VICKERY, P. J.
Epitomized Opinion
The Morris Plan Bank of Cleveland had secured a judgment in the Cleveland Municipal Court against one John J. Russell, living on Hough Ave. at 71st street. The Bank, not being able to collect from him, caused an execution to be issued in good faith against a John J. Russell living at 82nd and Hough, thinking the last named Russell their debtor. The bailiff, in possession of the writ, went to Russell’s home, broke into his garage, and took a machine, leaving notice that it would be leviéd upon to satisfy a judgment of the Morris Plan Bank. When the mistake was discovered, the machine was returned to Russell, who soon after instituted suit in the Municipal Court and recovered a judgment for $500. The court offered Russell the following propositions:.
1. Inasmuch as he was entitled to recover, but not punitive damages, that he remit $250 from his verdict and judgment.
2. If he did npt accept this remittitur, judgment would be reversed on the ground that the court erred in permitting evidence on. question of punitive damages, and in charging punitive damages. Defendant remitted and‘judgment was affirmed. - ...